Citation Nr: 1731925	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-32 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for multiple facial scars, status post removal of squamous cell carcinoma and sebaceous gland hyperplasia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 1, 2011.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971, January 1991 to July 1991, March 1997 to November 1997, and January 2003 to April 2006 with additional service in the Army Reserve.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that granted service connection and a noncompensable rating for facial scars, effective April 21, 2006.  In a November 2008 rating decision, the rating was increased to 10 percent effective April 21, 2006.  

In November 2012, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the record.

In March 2013, the Board remanded the Veteran's facial scars claim for additional development.  In June 2014, the Board granted a 30 percent rating for the service-connected facial scars.  In January 2015, the Appeals Management Center (AMC) implemented the 30 percent rating effective April 21, 2006.  Entitlement to a TDIU as part of the Veteran's facial scars appeal was not adjudicated at that time.

The Veteran appealed the Board's June 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in October 2015, the Court granted a Joint Motion for Partial Remand (JMR).  That portion of the Board's decision which granted an increased rating to 30 percent was not disturbed.  A May 2016 Board decision remanded the Veteran's facial scars claim but adjudicated TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and granted entitlement to TDIU without assignment of a specific effective date.

The Veteran subsequently appealed the Board's May 2016 TDIU decision.  In January 2017 the VA General Counsel's Office and the Veteran's attorney submitted a Joint Motion for Partial Remand (JMR) to the United States Court of Appeal for Veterans Claims (Court) with regard to the portion of the appeal period from November 2008 to January 2011.  

In August 2016, the RO, listing the May 2016 Board decision as evidence, assigned an effective date of April 11, 2016 to the Veteran's award of TDIU.  The Agency of Original Jurisdiction (AOJ) is notified that it appears that both the VA General Counsel's Office and the Veteran's attorney have interpreted the Veteran's May 2016 TDIU decision to have assigned an effective date of January 1, 2011; the implications of which will be discussed further below.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Entitlement to a Higher Initial Rating for Facial Scars

As discussed above, this claim was most recently remanded in a May 2016 Board decision.  Among other remand instructions, the AOJ was directed to consider whether referral for an extraschedular rating was warranted in a Supplemental Statement of the Case (SSOC).  Although a SSOC was issued in August 2016, the AOJ did not make a determination as to whether the Veteran's claim should be referred for extraschedular consideration.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, remand of this claim is required for issuance of an SSOC that considers whether referral for extraschedular consideration is warranted for the Veteran's facial scars claim.

TDIU

For the relevant appeal period of November 2008 to January 2011 the Veteran was service-connected as follows:  (1) effective April 30, 2006, 30 percent for facial scars, 10 percent for coronary artery disease, 10 percent for degenerative joint disease of the lumbar spine, and 0 percent for right lateral epicondylitis, hemorrhoids, basal cell carcinoma, runner's toe, right foot; (2) effective May 3, 2006 an additional noncompensable rating for a sebaceous cyst scar; (2) effective August 15, 2007, 30 percent for facial scars, 10 percent for coronary artery disease, 10 percent for degenerative joint disease, and 10 percent for tinnitus, with all of the above listed noncompensable ratings remaining unchanged and the addition of a noncompensable rating for left ear sensorineural hearing loss and a noncompensable rating for posttraumatic stress disorder (PTSD); (3) effective April 8, 2008, 30 percent rating for PTSD, 30 percent for facial scars, 10 percent each for degenerative joint disease, coronary artery disease, and tinnitus, with all noncompensable ratings remaining unchanged; (4) effective December 31, 2009 30 percent for PTSD, 30 percent for facial scars, an increase to 30 percent for coronary artery disease, and a 10 percent  each for degenerative joint disease, coronary artery disease, and tinnitus, with all other non-compensable ratings remaining the same.  The Board notes that the Veteran's PTSD rating was not subsequently increased to 50 percent until April 8, 2011, and that the Veteran received another 10 percent rating for gastroesophageal reflux disease (GERD) effective February 7, 2011.  The combined evaluation for compensation was 40 percent from April 21, 2006; 50 percent from August 15, 2007; 60 percent from April 8, 2008; 70 percent from December 31, 2009; and 80 percent from February 7, 2011.  

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The RO, not the Board has the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the Veteran is essentially proposing that his full-time employment with the federal government from November 2008 to January 2011 constitutes marginal employment because it was employment in a "protected environment."  This is relevant to the extent that such employment could be considered marginal employment insufficient to constitute substantially gainful employment pursuant to 38 C.F.R. § 4.16 (a).

Procedurally, the Board notes that a review of the findings of fact and conclusions of law and order of the May 2016 Board decision awarded a grant of TDIU but did not assign an effective date.  However, despite this procedural history, the VA General Counsel's Office and the Veteran's attorney submitted a JMR that sought to remand the Board's "decision" with respect to the appeal period from November 2008 to January 2011, which as noted above, the Court granted in May 2016.  Additionally, as described above, in August 2016, the RO, listing the May 2016 Board decision as evidence, assigned an effective date of April 11, 2016 to the Veteran's award of TDIU.  The Veteran's attorney promptly filed a Notice of Disagreement (NOD) in September 2016.  The foregoing is significant to the extent that the Veteran did not meet the schedular criteria for TDIU until April 8, 2011, which is the first date he had a single disability with a 40 percent disability rating for the purposes of 38 C.F.R. § 4.16(a), and an award of a TDIU prior to that date would have needed to be assigned by the RO in the first instance and on an extraschedular basis.

However, the Board will proceed to process the appeal according to the terms of the May 2016 JMR and Court order as the law of the case.  As such, the Board finds that it appears that entitlement to a TDIU on an extraschedular basis has been raised by the record for the portion of the appeal period from November 2008 to January 2011.  

However, as the claim of entitlement to an increased initial rating for the Veteran's facial scars is being remanded, and could be assigned a higher rating upon readjudication by the AOJ, which could, in turn, result in the Veteran having a rating in excess of 30 percent during the portion of the appeal period from November 2008 to January 2011, the Board finds that the Veteran's facial scars and TDIU claims are inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, issuance of a Board decision on entitlement to a TDIU from November 2008 to January 2011 would be premature at this time.  See Parker, 7 Vet. App. 116; Harris, 1 Vet. App. 180.  Thus, this claim must be remanded for further action pending readjudication of the Veteran's facial scar, at which point the AOJ should determine whether the Veteran is eligible for TDIU on schedular basis or extraschedular basis, and proceed to process the claim accordingly.

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the issue of entitlement to an initial rating greater than 30 percent for multiple facial scars, status post removal of squamous cell carcinoma and sebaceous gland hyperplasia.  In making this determination, the RO should specifically consider whether referral is warranted for extraschedular consideration.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate period for response.  

2. Then, separately readjudicate the matter of entitlement to a TDIU from November 2008 to January 2011.  The AOJ should note that the parties to the January 2017 JMR essentially found that the Board in its May 2016 decision had essentially granted entitlement to a TDIU from January 1, 2011.  In making this determination, the RO should specifically consider whether referral is warranted for extraschedular consideration, if applicable.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate period for response.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




